                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

  TRINA JO WILLS,                                )
                                                 )
          Plaintiff,                             )
                                                 )
          v.                                     )   Case No. 3:18-CV-935 JD
                                                 )
  ANDREW M. SAUL, Commissioner of                )
  Social Security,                               )
                                                 )
          Defendant.                             )

                                    OPINION AND ORDER

       Trina Wills filed a complaint seeking review of the final decision of the Commissioner of

Social Security denying her application for social security disability benefits. [DE 1]. The matter

is fully briefed and ripe for decision. [DEs 15-18]. For the reasons stated below, the Court

remands this matter to the Commissioner for further proceedings.

                                            I. FACTS

       Wills first filed applications for disability insurance benefits and supplemental security

income on January 27, 2014. Her claims were denied initially and upon reconsideration. On

January 19, 2016, the first ALJ who reviewed Wills’ case issued a decision denying her

disability benefits and concluded that Wills was not disabled under the Social Security Act

because she was able to perform other work in the economy. On February 8, 2016, Wills again

applied for disability benefits this time alleging that her disability began on January 15, 2016.

Her claims were denied initially and upon reconsideration.

       Wills contends that she is unable to work primarily because she suffers from left shoulder

pain, degenerative joint disease in her left knee following an ACL tear and repair, degenerative

disc disease of the lumbar spine and S3 fracture, left elbow dislocation, migraine headaches,

                                                 1
asthma, chronic obstructive pulmonary disease, emphysema, depression, anxiety, attention

deficit hyperactive disorder, problems with her right eye, and loss of vision in her left eye due to

glaucoma and cataracts. Wills stated that her vision problems have ruined her life, that vision and

gait issues have caused her to fall five times as of February 2016, and that her depth perception

issues caused her to fall more recently.1 In fact, many of her current ailments are the result of

these previous and more recent falls.

         The record shows that Wills has a long history of problems with her left eye and she has

undergone numerous surgical procedures to correct them—none of which were successful. (R.

90).2 As of January 2014, the best corrected visual acuity in her left eye was 20/200 and

therefore she is permanently legally blind in that eye. Id. At several points throughout the record,

Wills states that she is having problems with her right eye despite several exams demonstrating

her to have 20/20 vision in it.3 In the Disability Report from February 23, 2016, her interviewer

observed that “she is blind in [her] left eye and having problems with her R[ight] eye.” (R. 278).

In the Medical Conditions section of the Disability Report, Wills listed problems with her right

eye as one of six conditions that limit her ability to work. (R. 281). On March 3, 2016, Wills had

an appointment with her ophthalmologist, Bruce H. Schwartz MD, where she stated that her right

eye had been bothering her and she felt like her vision was going bad. (R. 583). She also noted

that her glasses were not helping her or did not seem strong enough and that she was seeing

starbursts from headlights while driving, even during the day. Id. The ophthalmologist recorded

the current problem in that appointment to be gradual decreasing vision in her right eye. Id.


1
  Medical Facts Summary [DE 15-1] at 2 (“She reported that in the past two years she had fallen five times due to
vision and gait issues.”); R. 64, 94, 372, 434.
2
  The surgeries on her left eye include: a trabeculectomy in October 2013, phacoemulsification with IOL in April
2015, and YAG capsulotomy in July 2015. (R. 90).
3
  R. 47, 62, 92, 96. Her visual fields and pressure are normal in her right eye and her best corrected visual acuity in
her right eye was 20/25 in January 2014, 20/25+2 in April 2015, 20/40-1 in August 2015, and 20/20 in August 2015,
while her uncorrected visual acuity in her right eye was 20/40 in September 2015. (R. 96).

                                                           2
           On April 12, 2016, at the request of the Social Security Administration, Wills attended a

consultative exam performed by R. Gupta MD in which he noted that Wills had no sight out of

her left eye and that she had an antalgic gait.4 (R. 597). Less than two weeks later, Wills went to

the emergency room after falling while trying to get down from standing on a kitchen chair.

Wills stated that when she was stepping down from the chair, she misjudged the distance to the

floor and fell. (R. 608). X-rays suggested a sacral fracture and a CT examination in May 2016

showed a suspected fracture at S3 with degenerative changes most pronounced in L5-S1. (R. 24).

She also noted to the ER doctor that she has chronic balance problems. (R. 608).

           On June 4, 2016, Wills went to the emergency room a second time after falling down the

stairs. She stated that she injured her left arm, left knee, and hit her head in the fall. (R. 642).

Wills reported that she fell “as a result of a miss-step due to ‘blind spots’ in her vision.” Id. She

was diagnosed with an open left elbow dislocation and was admitted for surgical reduction and

repair of the medial collateral ligament. (R. 24, Ex. B12F1-8). Wills had been drinking that

evening, but she told the ALJ in the hearing that she did not believe alcohol to be a factor in the

fall. (R. 67). According to laboratory results from that evening, Wills’ blood alcohol level was

134 mg/dL. (R. 645). Two weeks after completing the surgery on her left arm, Wills again

returned to the hospital after slipping and falling in a kiddie pool filled with river water, which

resulted in her arm cast getting wet. (R. 795).

           On November 9, 2017, at her hearing before the ALJ, Wills testified that the recurring

issues with her eyes caused her to have depth perception and balancing problems, which resulted

in her not being steady on her feet and running into walls a lot. (R. 41). In fact, Wills’ history

with injuries resulting from falls goes back to December 2013, when she tripped over a pallet at



4
    An antalgic gait develops as a way to avoid pain while walking.

                                                           3
work and injured her left knee. (R. 50-51). She testified that, at the time, she was working for a

manufacturing company and she tripped over a pallet. (R. 50). She told the ALJ that she fell the

day before her 50th birthday “and then they fired me and ever since it’s been one problem after

another.” (R. 49). An MRI completed in June 2014 showed a complete tear of her ACL and a

lateral meniscus tear in her left knee. (R. 90). It was not until August of 2014 that Wills

underwent surgery to repair her ACL tear and remove her torn meniscus. Id. Wills reported that

following the surgery her left leg never regained its full mobility. (R. 23, Ex. B8f).

        During the hearing, the ALJ noted the multiple falls in Wills’ record and asked whether it

was due to her depth perception issues and Wills confirmed that it was. (R. 64). Wills stated that

she normally wears bifocal glasses, but that they were broken in one of the falls and her

insurance would not cover another pair for five years. (R. 46). She testified that she stopped

driving six months prior to the hearing because she was scared following an incident where she

drove into her neighbor’s yard while turning left onto her driveway. Id. Wills also explained to

the ALJ that her right eye gets tired from over-compensating for her blind left eye, how she has

light sensitivity problems in her right eye, and she is unable to read due to her vision issues. (R.

62, 65).

        A vocational expert (“VE”) testified during the hearing and his testimony was based

strictly on the hypothetical posed to him, which offered an assigned residual functional capacity

(“RFC”)5 of light work with normal breaks and additional exertional and environmental

limitations. The hypothetical individual had no left eye vision but could avoid hazards in the

workplace such as doors ajar, boxes on the floor, and the individual could read 12 point font or

greater. (R. 73). Per the VE, that individual would be able to perform representative work such as


5
  Residual Functional Capacity is defined as the most a person can do despite any physical and mental limitations
that may affect what can be done in a work setting. 20 C.F.R. § 404.1545.

                                                         4
a garment sorter, an office helper, or merchandise marker. (R. 74). Wills’ attorney then asked the

VE if such an individual was limited to only an occasional near acuity whether those three jobs

would be eliminated and the VE confirmed that to be true. (R. 76). The VE also indicated that

there would not be any other types of light jobs that could be done by the hypothetical individual

with only an occasional near acuity. Id.

       The ALJ issued a decision on March 29, 2018, denying Wills disability benefits and

concluding that Wills was not disabled under the Social Security Act because she was able to

perform other work in the economy. On September 28, 2018 the Appeals Council then denied

Wills’ request for review which made the ALJ’s decision the final determination of the

Commissioner. Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). Wills seeks review of the

Commissioner’s decision, invoking this Court’s jurisdiction under 42 U.S.C. §§ 405(g)

and 1383(c)(3).

                                 II. STANDARD OF REVIEW

       This Court will affirm the Commissioner’s findings of fact and denial of disability

benefits if they are supported by substantial evidence. Craft v. Astrue, 539 F.3d 668, 673 (7th

Cir. 2008). Substantial evidence consists of “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).

This evidence must be “more than a scintilla but may be less than a preponderance.” Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). Thus, even if “reasonable minds could differ” about

the disability status of the claimant, the Court must affirm the Commissioner’s decision as long

as it is adequately supported. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       In this substantial-evidence determination, the Court considers the entire administrative

record but does not reweigh evidence, resolve conflicts, decide questions of credibility, or

substitute the Court’s own judgment for that of the Commissioner. Lopez ex rel. Lopez v.
                                                 5
Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). Nevertheless, the Court conducts a “critical review

of the evidence” before affirming the Commissioner’s decision. Id. An ALJ must evaluate both

the evidence favoring the claimant as well as the evidence favoring the claim’s rejection and may

not ignore an entire line of evidence that is contrary to the ALJ’s findings. Zurawski v. Halter,

245 F.3d 881, 888 (7th Cir. 2001). Consequently, an ALJ’s decision cannot stand if it lacks

evidentiary support or an adequate discussion of the issues. Lopez, 336 F.3d at 539. Ultimately,

while the ALJ is not required to address every piece of evidence or testimony presented, the ALJ

must provide a “logical bridge” between the evidence and the conclusions. Terry v. Astrue, 580

F.3d 471, 475 (7th Cir. 2009).

                             III. STANDARD FOR DISABILITY

       Disability and supplemental insurance benefits are available only to those individuals

who can establish disability under the terms of the Social Security Act. Estok v. Apfel, 152 F.3d

636, 638 (7th Cir. 1998). Specifically, the claimant must be unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The Social Security regulations

create a five-step sequential evaluation process to be used in determining whether the claimant

has established a disability. 20 C.F.R. § 404.1520(a)(4)(i)-(v). The steps are to be used in the

following order:

       1. Whether the claimant is currently engaged in substantial gainful activity;

       2. Whether the claimant has a medically severe impairment;

       3. Whether the claimant’s impairment meets or equals one listed in the
       regulations;

       4. Whether the claimant can still perform relevant past work; and


                                                 6
       5. Whether the claimant can perform other work in the community.

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001).

       At step three, if the ALJ determines that the claimant’s impairment or combination of

impairments meets or equals an impairment listed in the regulations, disability is acknowledged

by the Commissioner. 20 C.F.R. § 404.1520(a)(4)(iii). However, if a listing is not met or

equaled, then in between steps three and four, the ALJ must assess the claimant’s RFC, which, in

turn, is used to determine whether the claimant can perform her past work under step four and

whether the claimant can perform other work in society at step five of the analysis. 20 C.F.R. §

404.1520(e). The claimant has the initial burden of proof in steps one through four, while the

burden shifts to the Commissioner in step five to show that there are a significant number of jobs

in the national economy that the claimant is capable of performing. Young v. Barnhart, 362 F.3d

995, 1000 (7th Cir. 2004).

                                        IV. DISCUSSION

       Wills argues that remand is required because first, the ALJ erred in failing to adequately

account for her moderate limitations in concentration, persistence, and pace in the RFC. Second,

she argues that the ALJ erred in evaluating Wills’ vision-related limitations and in declining to

include further limitations regarding decreased depth perception in the RFC. And third, she

argues that the ALJ erred in failing to include limitations of handling, fingering, or feeling of the

left hand in the RFC. The Court need only address the second argument, as the Court agrees that

remand is required for that reason. While the ALJ acknowledged Wills’ vision problems and

adopted some limitations in that respect, she failed to address other evidence in the record that

could have supported further limitations. The decision also offered no explanation for the vision-

related limitations that the ALJ did adopt, meaning the decision also failed to draw a logical

bridge between the evidence and her findings.
                                                  7
       In making a proper RFC determination, the ALJ must consider all of the relevant

evidence in the record, including testimony by the claimant, as well as evidence regarding

limitations that are not severe. Murphy v. Colvin, 759 F.3d 811, 817 (7th Cir. 2014) (citation

omitted). An ALJ must evaluate both the evidence favoring the claimant as well as the evidence

favoring the claim’s rejection and may not ignore an entire line of evidence that is contrary to his

findings. Golembiewski v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003); Zurawski, 245 F.3d at

888. Nevertheless, an ALJ need not provide a written evaluation of every piece of testimony and

evidence. Golembiewski, 322 F.3d at 917. Instead, an ALJ need only minimally articulate his

justification for accepting or rejecting specific evidence of disability. Berger v. Astrue, 516 F.3d

539, 545 (7th Cir. 2008); Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir. 2004). The ALJ must

then build “an accurate and logical bridge from the evidence to the conclusion” so that a court

can assess the validity of the agency’s decision and afford the claimant meaningful review. Giles

v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007).

       The ALJ in this case concluded that Wills had the RFC to perform light work except that

she can occasionally climb ramps and stairs, but can never climb ladders, ropes or scaffolds. The

ALJ found Wills could occasionally balance, stoop, kneel, crouch and crawl. The ALJ also found

that while Wills has no left eye vision, she can avoid hazards in the workplace such as doors ajar

and boxes on the floor, and she can read 12 point font or greater.

       Despite the large number of references to Wills’ vision problems, balancing issues, and

her resulting falls, when determining Wills’ RFC, the ALJ ignored or misstated this line of

evidence that could have supported more restrictive limitations. For Wills’ RFC determination,

the ALJ found that she “can avoid hazards in the workplace such as doors ajar and boxes on the

floor” (R. at 21) even though one of Wills’ more significant injuries (the ACL tear of her left



                                                  8
knee) was precipitated by tripping over a pallet at work. (R. 50-51). The ALJ found that Wills

could avoid boxes on the floor, but the record indicated that Wills failed to see a much larger

object—a pallet—on the ground and fell and hurt herself as a result. The ALJ never

acknowledged that fall or its cause, despite acknowledging the injury. (R. 23). That fall occurred

in 2013, but the record demonstrates that Wills continued to fall due to her problems with vision,

depth perception, and balance, so that fall was still probative of her limitations within the period

of her disability claim. In addition to her numerous falls, Wills also testified that she runs into

walls a lot, which is inconsistent with an ability to avoid hazards like doors ajar, but similarly the

ALJ never acknowledged that testimony either. (R. 41).

       The ALJ also noted that Wills had “not required emergency room visits or hospitalization

for her physical impairments other than on one occasion when she fell. . . .” (R. 26). In fact, the

record indicates that Wills went to the emergency room twice as a result of two falls due to what

Wills testified as being her problems with balance and depth perception. (R. 608, 642). So, while

Wills did not go to the emergency room as a result of pain in her knee, shoulder, spine, or arm,

she did go to the emergency room as result of injuries caused by problems with her vision. The

ALJ focused on Wills’ knee, shoulder, and back impairments, but overlooked the impairments

related to her vision, which were leading her to fall and further injure herself.

       Several of her medical records and disability records indicate that Wills continually

raised issues she was having with her right eye and how she was suffering from balance and

depth perception problems as a result of it. (R. 372, 388, 433). Wills also indicated that she kept

falling—the record includes references to at least eight falls, five mentioned by Wills and three

that occurred since February 2016. (R. 64). The ALJ addressed two of the falls: one where

alcohol was involved in her fall down the stairs and another where water was involved in her fall



                                                  9
in a kiddie pool, which suggests the ALJ believed the falls could be attributed to those reasons,

when the record points to a more pervasive problem. The numerous falling incidents tend to

show Wills’ continued difficulty with balance and depth perception that have not improved over

time, but the ALJ’s decision minimized and failed to confront that pattern of evidence.

       Moreover, despite including some vision-related limitations in the RFC, the ALJ never

explained why she adopted those limitations and thus the ALJ’s decision fails to draw a logical

bridge between the evidence in the record and the final limitation. The RFC itself includes some

vision-related limitations, noting that Wills has no left eye vision and that she should avoid wet,

slippery, or uneven surfaces, unprotected heights, commercial driving, and unguarded moving

machinery, but states that she can still avoid workplace hazards. The only place the ALJ’s

decision mentions those limitations, though, is in the RFC itself; the decision never explains why

those limitations are warranted or why greater limitations are not. Moreover, the ALJ gave

reduced weight to the reviewing physicians who included no “limitations caused by [Wills’]

monocular vision” because their opinions did not account for those limitations, but again, the

ALJ did not explain what those vision limitations were. (R. 27). The resulting limitations are not

self-apparent, either; as already discussed, there is at least some evidence that Wills would have

difficulty avoiding even normal workplace hazards. Given the lack of explanation for why the

ALJ adopted the vision limitations in the RFC, the Court cannot find that the ALJ drew a logical

bridge in that regard. Thus, the ALJ has not sufficiently “connected the dots between [Wills’]

impairments, supported by substantial evidence in the record, and the RFC findings.” Young, 362

F.3d at 1002. Therefore, a remand is also warranted for that related reason.

       Finally, on step five in determining whether Wills can perform other work in the

community, the ALJ posed a hypothetical to the VE that only included the limitations of “no left



                                                 10
eye vision but she can avoid hazards to the workplace such as doors ajar, box on the floor, and

she can read 12 point font or greater.” (R. 73). As a result of these limitations, the VE found that

Wills could only perform the required work for three representative occupations: garment sorter,

office helper, or merchandize marker. (R. 74). When Wills’ attorney requested that the limitation

requirement of near visual acuity be added to the hypothetical, the VE found that there would not

be any other jobs that Wills could perform. (R. 76). The exchange between the VE and Wills’

attorney is informative because it demonstrates that Wills’ vision strength, which has continued

to be a problem for her in recent years, is a limiting factor in whether there is any work in the

community that she can perform.

       In sum, the ALJ’s exclusion of this line of significant evidence supporting Wills’ claim

for disability fails to demonstrate that the ALJ considered the full extent of Wills’ vision issues

and its limiting effects. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). While the Court

realizes that an ALJ need not discuss every piece of evidence in the record in rendering a

decision, the ALJ cannot “cherry-pick” facts that support a finding of non-disability while

ignoring evidence that points to a disability finding. See id. Consequently, an ALJ’s decision

cannot stand if it lacks evidentiary support or an adequate discussion of the issues. Lopez, 336

F.3d at 539. Because the ALJ’s assessment of Wills’ RFC is not supported by substantial

evidence or an adequate discussion of the actual evidence, the determination cannot stand. 42

U.S.C. § 405(g); SSR 96–8p.

                                        V. CONCLUSION

       For the reasons stated above, the Court REVERSES the Commissioner’s decision and

REMANDS this matter to the Commissioner for further proceedings consistent with this opinion.

The Clerk is DIRECTED to prepare a judgment for the Court’s approval. See Cooke v. Jackson

Nat’l Life Ins. Co., 882 F.3d 630, 631 (7th Cir. 2018).
                                                 11
SO ORDERED.

ENTERED: December 9, 2019

                                   /s/ JON E. DEGUILIO
                            Judge
                            United States District Court




                              12
